Citation Nr: 0025684	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
secondary to hypertensive cardiovascular disease. 


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 determination of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 1999, the Board adjudicated a claim 
of entitlement to special monthly compensation and remanded 
the issue of service connection for a pulmonary disability to 
the RO for issuance of a statement of the case (SOC).  The RO 
issued a SOC in August 1999 and the veteran's appeal was 
perfected in September 1999.  

During the course of this appeal, the veteran's accredited 
representative asked to be removed as representative.  Thus, 
the veteran is not currently represented. 


FINDING OF FACT

A pulmonary disability, secondary to hypertensive 
cardiovascular disease, was not incurred in service.  


CONCLUSION OF LAW

A pulmonary disability, secondary to or aggravated by 
hypertensive cardiovascular disease, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that, 
on enlistment in September 1965, the veteran was noted to 
have a history of "bronchial asthma until age 17."  
Physical examination noted abnormal lungs at induction, but 
he was considered qualified for induction.  In August 1966, 
the veteran was hospitalized for one day for treatment of an 
upper respiratory infection.  A chest x-ray study undertaken 
in August 1966 for the purpose of determining whether the 
veteran had pneumonia was interpreted as showing a normal 
chest.  In September 1966, the veteran presented with a one 
day history of cough, rhinorrhea and dyspnea.  The diagnostic 
impression was acute bronchitis and rule out asthma.  A 
September 1967 chest x-ray revealed no significant 
abnormality.  The veteran was ultimately hospitalized, and at 
discharge he was diagnosed with viral bronchitis.  In 
September 1967, the veteran complained of wheezing and 
shortness of breath.  A history of asthma was noted.  The 
impression was asthma.  The report of a September 1967 
separation examination included a normal clinical evaluation 
of the chest; no significant history or defects were noted.  
The Report of Medical History portion of that examination 
included the examiner's notation of "asthma," and a history 
of hay fever.

In an April 1968 rating decision, service connection was 
granted and a 10 percent rating assigned for arterial 
hypertension.  Post-service medical records detail the 
veteran's complaints and treatment referable to the 
increasing severity of that condition.  That disability is 
currently rated as 100 percent disabling.

The reports of VA examinations conducted in January 1968, 
January 1973, November 1981, April 1990 and June 1994 were 
silent for any diagnosis of a pulmonary disability.  

In December 1987, the veteran was admitted to a VA Medical 
Center.  While examination was unremarkable, at discharge, 
the veteran was diagnosed with mild chronic obstructive 
pulmonary disease (COPD).  COPD and bronchitis were diagnosed 
during an August 1994 VA hospitalization, but no nexus 
opinion was offered.  

In October 1994, a private physician who had evaluated the 
veteran's cardiovascular status noted that abnormal pulmonary 
tests suggested moderate COPD.

On a February 1995 report of an examination for housebound 
status, the examining physician noted diagnoses of COPD and 
bronchial asthma.

In May 1997, the veteran was a patient at Harper Hospital.  
Following a physical examination at that facility, the 
veteran was diagnosed with asthma and wheezing.  It was 
opined that some of the wheezing "may be" of cardiac 
etiology.  

At a November 1996 hearing before the undersigned Member of 
the Board sitting at the RO, the veteran testified that he 
had been told by a physician that his current pulmonary 
complaints were related to his service-connected hypertensive 
cardiovascular disease. 

The Board remanded the veteran's appeal with regard to his 
claim of entitlement to special monthly compensation in 
February 1997 and included instructions to the RO to attempt 
to obtain all available treatment records and afford the 
veteran a VA pulmonary examination.  Thereafter, the RO was 
to adjudicate the claim of entitlement to service connection 
for pulmonary disability.

The veteran presented to the VA pulmonary examination in 
September 1997 at which time it was noted that he had a 
history of asthma since age 4.  The veteran complained of 
shortness of breath on walking two blocks, wheezing almost 
daily, and a cough with white sputum off and on for three to 
four years.  Following physical examination, the veteran was 
diagnosed with severe bronchial asthma, and probable 
sarcoidosis as suggested from x-ray findings.  

The examiner further commented that on review of the record, 
including pulmonary function tests and chest x-ray studies, 
the "veteran's pulmonary abnormalities of bronchial asthma, 
COPD and probable sarcoidosis individually or collectively 
are not a result of or aggravated by his service connected 
hypertensive cardiovascular disease."  In support of that 
opinion, the examiner noted that hypertensive cardiovascular 
disease does not cause or lead to those pulmonary conditions 
experienced by the veteran. 

On the VA Form 9, received in September 1999, the veteran's 
then-representative noted that "Dr. Bernsteins [sic] 
statement still shows a connection between breathing problems 
and heart disease."

II.  Analysis

The Board finds that the veteran has presented a well-
grounded claim, that is, a claim that is plausible within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board further finds 
that the matter has been adequately developed for the purpose 
of appellate review.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury which was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  

The veteran does not claim that his current pulmonary 
conditions were incurred in service.  Rather, he claims that 
his pulmonary disabilities were caused by his service-
connected hypertensive cardiovascular disease.  Under 
38 C.F.R. § 3.310(a), secondary service connection shall be 
awarded when a disability, "is proximately due to or the 
result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a pulmonary disability, 
as secondary to hypertensive cardiovascular disease.  As 
noted previously, the veteran was noted to have a history of 
asthma prior to service.  The first postservice clinical 
documentation of a pulmonary disability was offered in the 
report of a December 1987 VA hospitalization which yielded 
diagnoses of COPD and bronchitis, without any opinion as to 
etiology.  While the possibility of a relationship between 
the veteran's service-connected hypertensive cardiovascular 
disease was raised in a May 1997 opinion offered by a 
physician who had treated the veteran during a 
hospitalization, the nature or extent of any such 
relationship was not clear.  For instance, the diagnoses 
included asthma and wheezing, and it was thought that 
"some" of the wheezing may have been of cardiac etiology.  

The intent of the Board's February 1997 remand was to obtain 
sufficient medical evidence to clarify the nature of any 
possible relationship.  The evidence obtained pursuant to the 
Board's instructions included the medical opinion that the 
veteran's current pulmonary abnormalities were not the result 
of or aggravated by the service-connected heart condition.  
Indeed, the examiner opined that hypertensive cardiovascular 
disease does not even cause or lead to the type of pulmonary 
disorder that the veteran currently has.

In weighing the evidence of record, the Board finds that the 
specific medical opinion from the VA examiner offered in 
September 1997 is more probative than the opinion included in 
the May 1987 private hospitalization report.  The VA 
examiner's report was more thorough and detailed than the May 
1987 summary, it responded to specific questions posed by the 
Board, it discussed why the opinion offered differed from 
notations in earlier records, and, most importantly, it was 
based on a review of the complete record.  Hence, the 
September 1997 opinion is afforded greater weight.

While the veteran has maintained that his current pulmonary 
disabilities are secondary to or aggravated by his service-
connected hypertensive cardiovascular disease, as a lay 
person who is untrained in the field of medicine, he is not 
competent to offer an opinion as to medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, based 
on a review of all of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  Service connection for a pulmonary 
disability, secondary to hypertensive cardiovascular disease 
is therefore denied.

In reaching this decision the Board has considered the 
"benefit of the doubt" doctrine, however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a pulmonary disability, secondary to 
hypertensive cardiovascular disease is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

